DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 34 is objected to because of the following informalities:  
In claim 34, line 12 the word releasing is misspelled “relasing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-38 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 2013/0055539) in view of Plasser et al. (US 3,690,264).
Referring to Claim 20: Irion teaches an installation device for tension clamps for attaching a rail on a railroad tie or other rail superstructure, comprising: 
a gripping mechanism (140) for independent gripping of at least two tension clamps (18) and for independent moving of the at least two tension clamps from a pre-installation position (Fig. 12) to an installation position (Fig. 11) (Para. [0045]); and
a device (114, 166) for applying a clamping force to the tension clamps which
includes a clamping mechanism (122, 126) and a mechanism (116) for loosening the clamping mechanism or counteracting its clamping force (Para. [0038]).
	Irion does not teach that the gripping mechanism works synchronously to grip and move at least two tension clamps. Rather, Irion teaches that the two workhead assemblies 32 are able to move independently of each other (Para. [0032]). However, Plasser teaches a mobile track working apparatus, wherein “[t]wo series of the working tools may be provided, each being associated with a respective rail. A common drive means for all the working tools may be synchronized with the propelling means for the car frame so that the entire track renewal operation may proceed at maximum efficiency.” (Col. 2, lines 33-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Irion to synchronize the gripping mechanisms on the workhead assemblies, as Plasser teaches that synchronizing the tools helps operations proceed at a maximum efficiency.

Referring to Claim 21: Irion teaches an installation device, further comprising a
device (40) for screwing in and screwing out of at least two tension clamp screws (20) (Para. [0034]).


Referring to Claim 22: Irion teaches an installation device, further comprising a
device for operative connection of the gripping mechanism (140) and the device (40) for synchronous screwing in and screwing out which can synchronize movement of the gripping mechanism during synchronous screwing in and screwing out of the at least two tension clamp screws (20) with the device for screwing in and screwing out (Para. [0047]).

Referring to Claim 23: Irion teaches an installation device, further comprising a device (57) to determine a position of the installation device on the rail (14) (Para. [0033]).

Referring to Claim 24: Irion teaches an installation device, comprising at least two gripping mechanisms (140) opposite each other, which are arranged and movable in mirror image to each other (Fig. 1) (Para. [0032]).

Referring to Claim 25: Irion teaches an installation device, wherein the gripping mechanism (140) includes two gripping arms (114, 166) that can move towards each other and away from each other for gripping the at least two tension clamps (18) (Para. [0045]) (Figs. 11 and 12).

Referring to Claim 26: Irion teaches an installation device, wherein active surfaces (e.g. 196) opposite of each other of the gripping arms (114, 166) include an elastic support (200) (Para. [0051]) (Fig. 14).
	Irion teaches an elastic support 200 between plate 166 and guide surface 164 to “reduce the likelihood of damage caused by environmental obstructions” (Para. [0051]), but does not specifically teach an elastic support on paddle 114 (Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Irion to provide an elastic support to paddle 114, in order to reduce the likelihood of damage to the paddle caused by environmental obstructions.

Referring to Claim 27: Irion teaches an installation device, wherein the elastic supports (200) are elastomer supports (Para. [0051]) or gripping closures.

Referring to Claim 28: Irion teaches an installation device, wherein the gripping mechanism (140) can be transferred from a loosened position (Fig. 12) into a gripping position (Fig. 11) by spring force (116) or hydraulic force (122, 126) (Para. [0038] and [0045]).

Referring to Claim 29: Irion teaches an installation device, wherein the gripping mechanism (140) can be transferred from a gripping position (Fig. 11) into a loosened position (Fig. 12) using a switchable and/or controllable hydraulic device (126) (Para. [0041]).

Referring to Claim 30: Irion teaches an installation device, wherein the gripping mechanism (140) is transferred from a loosened position (Fig. 12) into a gripping position (Fig. 11) and back by a lifting cylinder (126) (Para. [0038]).

Referring to Claim 31: Irion teaches an installation device, wherein the installation device is connected to and/or connectable to a movable drive device (25) (Fig. 1) (Para. [0030]).

Referring to Claim 32: Irion does not teach that the movements of all mechanisms and devices, including those that are hydraulic and electric or motorized-mechanical, can be driven through the movable drive device. However, Plasser teaches a mobile track working apparatus, wherein “[t]wo series of the working tools may be provided, each being associated with a respective rail. A common drive means for all the working tools 

Referring to Claim 33: Irion teaches an installation device, wherein synchronous attachment and/or synchronous removal of at least two tension clamps can be effected automatically.

Referring to Claim 34: Irion teaches a method for attaching at least two tension clamps, comprising:
-    providing the installation device (30) according to claim 20 (see claim 20 rejection above);
-    setting down the installation device (30) on the rail (Fig. 5);
-    gripping and clamping the at least two tension clamps (18) by the gripping mechanism (114) in the pre-installation position (Fig. 5);
-    moving the gripping mechanism (114) and the at least two tension clamps (18) into the installation position (Fig. 7);
-    tightening tension clamp screws by applying a defined torque or by positive-locking application at least parts of the at least two tension clamps on angled guide plates (Para. [0042]);

-    removing the gripping mechanism from the installation position without the at least two tension clamps (Para. [0040]).

Referring to Claim 35: Irion teaches a method, wherein tightening tension clamp screws (20) by applying a defined torque is performed by a device (74) for screwing in and screwing out which follows a movement of the tension clamp screws in their longitudinal direction during the screwing process (Para. [0040]) (Figs. 5 and 6).

Referring to Claim 36: Irion teaches a system, comprising the installation device according to claim 20 (see claim 20 rejection above) and a drive device (10, 25) connected to the installation device (Para. [0030]).

Referring to Claim 37: Irion teaches a system, wherein the drive device (10, 25) comprises means of setting down and moving the system on a rail (Para. [0030]).

Referring to Claim 38: Irion teaches a system, wherein the drive device comprises a device (57) for automatic search function (Para. [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to various railway fastener installation and removal apparatuses: US-20100187486; US-20180347120; US-20190003131; US-8322686; US-9255363; and US-4068593.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617